 ,In the Matter of GLASCOCK STOVE & MANUFACTURING COMPANYandINTERNATIONAL MOLDERS & FOUNDRY WORKERS UNION OF NORTHAMERICA, A. F. OF L.Case No. 5-R-1379-Decided October 03, 1943Mr. Norman A. Boren,of Greensboro, N. C., for the Company.Mr. F. Ed. Long,of East Point, Ga., andMr. Charles Barnam,ofGreensboro, N. C., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISION,ANDDECISION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Molders & Foundry Work-ers Union of North America, A. F. of L., herein called the Union, alleg-ing that a question affecting commerce had arisen concerning the rep-resentation of employees of Glascock Stove & Manufacturing Com-pany, Greensboro, North Carolina, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Robert A. Levett, Trial Examiner. Saidhearing was held at Greensboro, North Carolina, on September 28,1943.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial er-ror and are hereby affirmed. All parties were afforded opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYGlascock Stove & Manufacturing Company is a North Carolinacorporation operating a plant at Greensboro, North Carolina, whereit is engaged in the manufacture of stoves.The Company uses rawmaterials valued at about $50,000, annually, all of which is shipped to53 N. L. R. B, No. 5.18I GLASiCOCK STOVE, & MANUFACTURING COMPANY19,it from points outside the State of North Carolina.The Companymanufactures products valued at about $200,000 annually, approx-imately 20 percent of which is shipped to points outside the State ofNorth Carolina.The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVED. InternationalMolders & Foundry Workers Union of North Americais a labor organization affiliatedwith -the AmericanFederation ofLabor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 23, 1943, the Union requested the Company to recognizeit asthe exclusive collective bargaining representative of the Com-pany's employees.The Company refused this request until suchtime asthe Union is certified by the Board.A statement of the Regional Director, introduced into evidenceat the hearing, indicates that the Union represents a substantialnumber of employees in the'unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees of the Company,excluding salesmen, clerical employees, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees,- or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.1The Regional Director reported that the Union presented 37 authorization cards bearingapparently genuine signatures of persons whose names appear on the Company's pay roll ofAugust 30, 1943. There are 46 persons in the appropriate unit. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Glascock Stove &Manufacturing Company, Greensboro, North Carolina, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the FifthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but 'excluding any who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by International Molders & Foundry WorkersUnion of North America, affiliated with the American Federation ofLabor, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.